Exhibit 10.12

HALYARD HEALTH, INC.

EXECUTIVE OFFICER ACHIEVEMENT AWARD PROGRAM

Effective November 1, 2014



--------------------------------------------------------------------------------

EXECUTIVE OFFICER ACHIEVEMENT AWARD PROGRAM

Effective November 1, 2014

Special Provisions Relating to 2014

Pursuant to that certain Employee Matters Agreement (the “EMA”), dated as of
October 31, 2014, between Kimberly-Clark Corporation (“Kimberly-Clark”), and
Halyard Health, Inc. (the “Company”), in connection of Kimberly-Clark’s spin-off
of its health care businesses to the Company, the accrual for Business Employees
(as such term is defined in the EMA) under the Kimberly-Clark Executive Officer
Achievement Award Program, the Kimberly-Clark Management Achievement Award
Program and the Kimberly-Clark Achievement Incentive Plan (collectively, the
“Kimberly-Clark Incentive Plans”) for the portion of the 2014 calendar year
occurring prior to the effective time of the spin-off is being transferred to
Halyard on the distribution date, and Halyard has agreed to pay such awards in
February 2015 based on actual results and performance ratings. Such amounts
shall be paid out pursuant to the Company’s Management Achievement Award
Program.

In addition, the Compensation Committee of the Company may, in its discretion,
make additional incentive compensation awards for 2014 under the EOAAP to
certain Business Employees based upon the performance of the Company during the
remainder of the year (November and December 2014). Accordingly, notwithstanding
the eligibility requirements set forth in Section 2, each Business Employee for
whom the Compensation Committee grants such an additional award for 2014 shall
be a Participant in the EOAAP for such year.



--------------------------------------------------------------------------------

HALYARD HEALTH, INC.

EXECUTIVE OFFICER ACHIEVEMENT AWARD PROGRAM

(Effective November 1, 2014)

1. PURPOSE

This Executive Officer Achievement Award Program (“EOAAP” or the “Plan”) is
effective November 1, 2014. The purpose of EOAAP is to further unite the
interests of the stockholders of Halyard Health, Inc. (the “Company”) and its
executive officers through the annual payment of performance-based incentive
compensation to each participating executive in the form of a cash award.

2. ELIGIBILITY

Employees eligible to participate in EOAAP (the “Participants”) shall be limited
to the Chief Executive Officer and other executive officers of the Company
(within the meaning of Rule 3b-7 of the Securities Exchange Act of 1934 as
amended from time to time) as of March 30 of each calendar year (“performance
year”) who shall receive awards under the Plan for such performance year. An
individual who becomes an executive officer after March 30 and on or before
October 1 of a calendar year shall receive an award as provided in Section 3.

3. AWARDS

Subject to the Compensation Committee’s discretion to reduce such awards, each
Participant shall be entitled to an award for each performance year equal to 2.0
percent of the Company’s earnings before unusual items. The Company’s
independent auditors will review the Company’s calculation of the award amount
and confirm its mathematical accuracy to the Compensation Committee.

An individual who becomes a Participant after March 30 and on or before
October 1 of a performance year shall receive an award for that performance year
based on the earnings before unusual items of the Company for each calendar
quarter following the quarter in which the individual becomes an executive
officer.

4. PAYMENT OF AWARDS; COMPENSATION COMMITTEE DISCRETION TO REDUCE

As soon as practicable after the end of each performance year, the Company’s
independent auditors shall report to the Compensation Committee the Company’s
earnings before unusual items, and the Compensation Committee shall certify the
amount of each award for that year under the provisions of this Plan.

The Compensation Committee, in its sole discretion, based on any factors the
Compensation Committee deems appropriate including objectives established under
the Company’s Management Achievement Award Program (“MAAP”) for the performance
year, may reduce the award to a Participant in any year (including reduction to
zero if the Compensation Committee so determines). The Compensation Committee
shall make a determination of whether and to what extent to reduce awards under
the Plan for each year at such time or times as the Compensation Committee shall
deem appropriate. The reduction in the amount of an award to a Participant for a
performance year shall have no effect on the amount of the award to any other
Participant for such year. In the event that the Compensation Committee
determines a Participant’s reduced award amount under the EOAAP based upon
objectives established under the MAAP, the Participant’s award nevertheless
shall remain subject to the EOAPP. Participants under the EOAPP will be
ineligible for separate awards relating to the same performance period under the
MAAP.



--------------------------------------------------------------------------------

Payments of awards to Participants who are employees of subsidiaries of the
Company shall be paid directly by such subsidiaries.

A Participant’s Separation from Service for any reason prior to the payment of
the award may result in a pro rata or other reduction to the amount of the award
that would otherwise be payable based upon actual performance over the relevant
performance period, as shall be determined fair and equitable by the
Compensation Committee in its discretion, and any such award shall be paid no
later than 60 days following the end of the performance year. A “Separation from
Service” means a termination of employment with the Company or any Subsidiary. A
Separation from Service with the Company or a Subsidiary to accept immediate
reemployment with the Company or a Subsidiary likewise shall not be deemed to be
a Separation from Service for purposes of the Plan. A Separation from Service
will also be deemed to have occurred if the Employee’s services with the Company
or any Subsidiary is reduced to an annual rate that is 20 percent or less of the
services rendered, on average, during the immediately preceding three years of
employment (or if employed less than three years, such lesser period).
“Subsidiary” means any domestic or foreign corporation at least twenty percent
(20%) of whose shares normally entitled to vote in electing directors is owned
directly or indirectly by the Company or by other Subsidiaries, provided,
however, that “at least fifty percent (50%)” shall replace “at least twenty
percent (20%)” where there is not a legitimate business criteria for using such
lower percentage.

Notwithstanding any provision of EOAAP, no award shall be paid to a Participant
who, in any calendar year, has discharged his principal accountabilities in a
manner deemed unacceptable by the Compensation Committee.

Awards shall be paid in cash no later than 60 days following the end of the
performance year, provided, however, should any payments under this Plan be
delayed, no interest will be owed to the Participant with respect to such late
payment.

5. GENERAL PROVISIONS

The Plan shall be administered by the Compensation Committee. The Compensation
Committee, in its sole discretion, shall have the power to interpret and
construe the Plan; provided, however, that no such action or determination may
increase the amount of compensation payable that would otherwise be due under an
award, or otherwise result in the disallowance of a deduction to the Company
under Section 162(m) of the Code or any successor section. Any interpretation or
construction of any provisions of the Plan by the Compensation Committee shall
be final and conclusive upon all persons. No member of the Board or the
Compensation Committee shall be liable for any action or determination made in
good faith.

This Plan is intended to be exempt or compliant with Section 409A of the Code
and the guidance promulgated thereunder. Notwithstanding any other provision of
this Plan, the Company and the Compensation Committee shall administer and
interpret the Plan, and exercise all authority and discretion under the Plan, to
satisfy the exemption or compliance requirements of Code Section 409A and the
guidance promulgated thereunder and any noncompliant provisions of this Plan
will either be void or deemed amended to comply with Section 409A of the Code
and the guidance promulgated thereunder.

“Compensation Committee” means the Compensation Committee of the Board of
Directors of the Company, provided that if the requisite number of members of
the Compensation Committee are not outside directors as defined in
Section 162(m) of the Code, so that the Compensation Committee qualifies as an
independent compensation committee under Section 162(m) of the Code, then the
Plan shall be administered by a committee, all of whom are outside directors,
appointed by the Board and consisting of two or more directors with full
authority to act in the matter.

 

4



--------------------------------------------------------------------------------

Except as provided in this Plan, no right of any Participant shall be subject in
any manner to anticipation, alienation, sale, transfer, assignment, pledge,
encumbrance, charge, attachment, garnishment, execution, levy, bankruptcy, or
any other disposition of any kind, whether voluntary or involuntary, prior to
actual payment of an award. No Participant, or any other person, shall have any
interest in any fund, or in any specific asset or assets of the Company, by
reason of an award that has been made but has not been paid or distributed.

Nothing contained in the EOAAP shall be construed as a contract of employment or
as a right of any Participant to be continued in the employment of the Company,
or as a limitation on the right of the Company to discharge any Participant with
or without cause.

The Compensation Committee may at any time amend, suspend, or discontinue the
Plan or alter or amend any or all awards under the Plan to the extent
(1) permitted by law and (2) that such action would not result in the
disallowance of a deduction to the Company under Section 162(m) of the Code or
any successor section (including the rules and regulations promulgated
thereunder); provided, however, that if any of the foregoing requires the
approval by stockholders of the Company, then the Compensation Committee may
take such action subject to the approval of the stockholders. No such amendment,
suspension, or discontinuance of the Plan shall, without the consent of the
Participant, adversely alter or change any of the rights or obligations under
any awards previously granted the Participant. In the case of a Participant
employed outside the United States, the Compensation Committee may vary the
provisions of the Plan as it may deem appropriate to conform to local laws,
practices and procedures. Further, unless the stockholders of the Company shall
have first approved such action, no amendment shall be made which increases the
maximum amount payable with respect to any award pursuant to the formula
described in Section 3.

 

5